Title: To Thomas Jefferson from Carlos IV, King of Spain, 6 July 1802
From: Carlos IV, King of Spain
To: Jefferson, Thomas


          
            Mis Grandes y Buenos Amigos
            De Madrid á seis de Juliode mil ochocientos y dos.
          
          Hallandose ajustados los Tratados Matrimoniales de nuestro muy amado hijo Dn. Fernando, Principe de Asturias, con la Infanta de Napoles Da. Maria Antonia, y de nuestra dilectisima hija Da. Maria Isabél con el Principe Heredero de aquel Reyno Dn. Francisco Genaro; y habiendose efectuado en este dia los desposorios de nuestra precitada hija Da. Maria Isabel; hemos creido deberos participar un acontecimiento que nos es tan agradable, no dudando tomaréis en nuestra satisfaccion igual interés al que tomamos en todas vuestras ventajas y prosperidades, deseando tener favorables ocasiones de poder contribuir á ellas.
          Vuestro buen amigo
          
            Carlos.
          
         
          EDITORS’ TRANSLATION
          
            My Great and Good Friends.
            Madrid, 6 July 1802
          
          Finding the agreements to be settled for the marriage of our very beloved son Don Fernando, Prince of Asturias, with the Princess of Naples Doña Maria Antonietta, and of our most dearly loved daughter Doña María Isabel with the crown prince of that kingdom, Don Francesco Gennaro, and the betrothal of our aforenamed daughter Doña María Isabel having been carried out on this day; considering ourselves obliged to announce an event that to us is very agreeable, we do not doubt that you take in our satisfaction an interest equal to that which we take in all your gains and prosperities, hoping to have favorable occasions to be able to contribute to them.
          Your good friend,
          
            Carlos.
          
        